Citation Nr: 0617916	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-14 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability rating for compensation 
benefits based upon individual unemployability (TDIU) due 
solely to the service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from June 1957 to January 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In May 2006, the appellant appeared and 
testified at a hearing held at the RO before the undersigned.  
A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the present time, service connection has been granted for 
a bilateral hearing loss disability, rated 50 percent 
disabling; for a postoperative left foot disability with 
degenerative arthritis, rated 10 percent disabling; for a 
postoperative right foot disability with arthritis, rated 
10 percent disabling; and for the residuals of an 
appendectomy, noncompensably rated.  The service-connected 
disabilities are rated 60 percent disabling, in combination.  

The evidence of record establishes that the appellant was 
born in September 1938.  He has completed the equivalent of a 
high school education, and he has employment experience as an 
automobile mechanic, a musician, and as a mail carrier.  He 
has been unemployed since 1985, when he sustained a severe 
low back injury while employed in the new home construction 
trade; and he has been in receipt of Social Security 
disability benefits since March 1988 based upon this low back 
injury.  Entitlement to service connection for a low back 
disability and for stomach problems was denied in a final 
rating action dated in January 2004.  

At the May 2006 hearing, the appellant testified that it was 
his intention to include a claim seeking service connection 
for arthritis of the ankles and knees as part of his TDIU 
claim filed in October 2001.  A review of that claim does not 
disclose any mention of such additional claims.  However, the 
appellant's testimony in May 2006 would constitute an 
informal claim seeking service connection for arthritis of 
the ankles and knees; and this claim is inextricably 
intertwined with the TDIU claim presently on appeal before 
the Board, requiring a remand of this appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current TDIU claim and 
also to the new claims seeking service 
connection for arthritis of the ankles 
and knees, to include notice that the 
appellant should submit any pertinent 
evidence in his possession.  This notice 
should also include an explanation of the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal 
and the new claims, as outlined in 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain copies of all 
relevant VA medical records not already 
of record, if any.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  After all appropriate development has 
been completed, the AMC or the RO should 
next adjudicate the claims seeking 
service connection for arthritis of the 
ankles and knees.  If any of these claims 
is denied, the RO should provide the 
appellant and his representative with a 
written explanation of the reasons and 
bases for this unfavorable action, along 
with his appellate rights.  If a timely 
notice of disagreement is received, the 
AMC or the RO should proceed with 
procedural development for possible 
appellate review by the Board of these 
issues in the future.  

5.  The AMC or the RO should next 
schedule the appellant for a 
comprehensive VA unemployability 
examination.  The examiner should 
restrict this examination solely to the 
service-connected disabilities, and an 
opinion is requested as to the effect of 
the service-connected disabilities, 
without regard to the effect of the 
appellant's age or nonservice-connected 
disabilities, on his ability to secure or 
follow a substantially gainful 
occupation.  The rationale for all 
opinions expressed should also be 
provided.  

6.  Finally, after all appropriate 
development has been completed, the AMC 
or the RO should readjudicate the current 
TDIU claim on a de novo basis without 
reference to prior adjudications since 
November 2002.  

If any benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  All issues properly in 
appellate status should be returned to the Board at the same 
time.  The appellant need take no further action until he is 
otherwise informed, but he may furnish additional evidence 
and argument on the remanded matters while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

